DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 8-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one switching element that controls application of the pulse voltage to the first electrode” in claim 1.
“a temperature regulator that regulates temperature of the vacuum vessel” in claims 12-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Switching element that controls is a MOSFET or equivalent thereof
A temperature regulator that regulates has no corresponding structure is clearly linked thus see the rejection under 35 USC § 112(b) below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 8 recites the limitation "the insulator" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 9-24 are vague and indefinite by virtue of their dependencies on independent claim 8.
Claim limitation “a temperature regulator” (claims 12-15) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Albeanu et al. (US pgPub 2013/0214148) in view of Diener (US pgPub .
Regarding claim 8, Albeanu et al. teach an analytical device (fig. 1), comprising: 
a first electrode (38) to which a pulse voltage for accelerating ions is applied (from pulser 40); 
at least one switching element that controls application of the pulse voltage to the first electrode ([0033] teaches switches of pulser 40, paragraph [0029] teaches 40 is coupled to electrodes 38 and 39, MOSFET switches disclosed in paragraph [0065]); 
a second electrode that defines a space in which the ions fly (second electrode 39, see arrow indicating ions flying through the electrode 39.  Alternatively, ion reflector 46); 
an ion detector (MCP detector in figure 1) that detects the ions (inherent to a detector); and 
a vacuum vessel (14 under vacuum via turbo pump seen in figure 1) that has the second electrode inside (39 or 46 are inside chamber 14).
Albeanu et al. fails to disclose the insulator is a block, one face of the block is thermally coupled to the switching element, and another face of the block is thermally coupled to an outside surface of the vacuum vessel. 
Diener teaches the insulator is a block, one face of the block is thermally coupled to the switching element, and another face of the block is thermally coupled to an outside surface of the vacuum vessel ([0037] teaches each switch directly attached to the metal chamber wall through thermally conductive electrically insulating layers, washers or indirectly connected to it through heat conductors to dissipate heat.  The 
Diener modifies Albeanu et al. by suggesting attaching the MOSFET switches to the vacuum chamber to dissipate heat from the switch.
As evidenced by Hazama it was known that for high frequency operation of a MOSFET the temperature rises ([0005]), which causes the square wave voltage to fluctuate ([0006]).  Since the amplitude of the rectangular wave voltage changes due to temperature change, the ion emission time of the same mass gradually shifts for each analysis time of repeated analysis.  This results in a deviation of integrating mass profiles and lower mass resolution of the mass spectrum.  Therefore, it was known that MOSFETs operating at high frequency result in deleterious effects in mass spectrum due to temperature change.
Since both Albeanu and Diener teach MOSFET switches, it would have been obvious to one of ordinary skill in the art to mount the insulating thermally conductive layers or heat conductors between the switch and the vacuum chamber as done in Diener in the device of Albeanu because it would dissipate the heat generated by the MOSFETS and prevent deleterious effects in the mass spectrum due to temperature change in the MOSFET. 
Regarding claim 12, Albeanu et al. teaches a temperature regulator unit that regulates temperature of the vacuum chamber (Since the mass spectrometer of Albeanu can be located within a laboratory, the heating/cooling system of the building regulates the temperature of the vacuum vessel).
.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hauffler et al. (US pgPub 2016/0314957) in view of Diener.
Regarding claims 8 and 12, Hauffler et al. teach an analytical device (figs. 1a and 2), comprising: 
a first electrode (electrode 1) to which a pulse voltage for accelerating ions is applied ([0051]); 
at least one switching element that controls application of the pulse voltage to the first electrode (switches seen in figure 2, paragraph [0064] teaches MOSFET switches); a second electrode that defines a space in which the ions fly (second electrode 3, [0051]); 
an ion detector (112) that detects the ions ([0050]); and 
a vacuum vessel that has the second electrode inside ([0058]), wherein: 

Diener teaches the insulator is a block, one face of the block is thermally coupled to the switching element, and another face of the block is thermally coupled to an outside surface of the vacuum vessel ([0037] teaches each switch directly attached to the metal chamber wall through thermally conductive electrically insulating layers or indirectly connected to it through heat conductors to dissipate heat.  The layers or heat conductors are interpreted to be the claimed block.  The attachment surface of the metal chamber is an outside surface.  Paragraph [0059] teaches the switch is in the form of a MOSFET).
Diener modifies Hauffler et al. by suggesting attaching the MOSFET switches to the vacuum chamber to dissipate heat from the switch.
As evidenced by Hazama it was known that for high frequency operation of a MOSFET the temperature rises ([0005]), which causes the square wave voltage to fluctuate ([0006]).  Since the amplitude of the rectangular wave voltage changes due to temperature change, the ion emission time of the same mass gradually shifts for each analysis time of repeated analysis.  This results in a deviation of integrating mass profiles and lower mass resolution of the mass spectrum.  Therefore, it was known that MOSFETs operating at high frequency result in deleterious effects in mass spectrum due to temperature change.
Since both Hauffler et al. and Diener teach MOSFET switches, it would have been obvious to one of ordinary skill in the art to mount the insulating thermally 
 Regarding claim 12, Hauffler et al. teaches a temperature regulation unit that regulates temperature of the vacuum chamber (Since the mass spectrometer of Hauffler can be located within a laboratory, the heating/cooling system of the building regulates the temperature of the vacuum vessel).



Claims 9-11 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hauffler et al. in view of Diener and further in view of Kamehara et al. (USPN 4,504,339).
Regarding claim 9-11, Hauffler in view of Diener fail to disclose the ceramic insulator being alumina which has a thermal conductivity of claim 9.
 	However Kamehara et al. teaches alumina is excellent in electrical insulation and thermal conductivity (col. 1, lines 27-30).
Kamehara et al. modifies the combined device by suggesting ceramic as the choice of insulator.
Since both inventions are directed towards ceramic insulators, it would have been obvious to one of ordinary skill in the art at to have select alumina as the ceramic 
Moreover, alumina has the claimed thermal conductivity as evidenced by the instant pre-grant publication (see paragraphs [0053]-[0054]).
Regarding claims 13-15, Hauffler et al. teaches a temperature regulation unit that regulates temperature of the vacuum chamber (Since the mass spectrometer of Hauffler can be located within a laboratory, the heating/cooling system of the building regulates the temperature of the vacuum vessel).
Regarding claims 16-23 Hauffler in view of Diener teach wherein: the vacuum vessel includes a mounting portion for mounting the insulator; and the mounting portion holds the at least one switching element via the insulator (Diener, [0037] some mounting portion is inherently required in order to indirectly mount the switch to the chamber via a heat conductor).



Claims 9-11, 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Albeanu et al. in view of Diener and further in view of Kamehara et al. (USPN 4,504,339).
Regarding claims 9-11, Albeanu shows the pulser (including MOSFET switches) including signals fed through the vacuum chamber.  However, Albeanu differs from the claimed invention by not disclosing the thermal conductivity of air being at 20 degrees C 2W/mK or more, made of ceramic, more specifically alumina.
However, Rockwood teaches “if electrical signals are to be introduced into the vacuum chamber 38, metallic, glass or ceramic feedthroughs must be provided as conduits through the seal 34” (col. 3, lines 1-4).
Rockwood modifies Albeanu by suggesting signals introduced into a vacuum chamber via ceramic feedthroughs.  Thus Rockwood suggests a ceramic feedthrough in addition to the air which would contact the signal source (i.e. switch of Albeanu) and the vacuum chamber via the feedthrough.
Since both inventions are directed towards introducing signals into a vacuum chamber of a TOF-MS, it would have been obvious to one of ordinary skill in the art to have the ceramic feedthroughs of Rockwood et al. in the device of Albeanu because feedthroughs allow the signals to propagate into the vacuum chamber.
The combined device differs from not disclosing the thermal conductivity of the ceramic insulator nor that it is made of alumina.
However Kamehara et al. teaches alumina is excellent in electrical insulation and thermal conductivity (col. 1, lines 27-30).
Kamehara et al. modifies the combined device by suggesting ceramic as the choice of insulator.
Since both inventions are directed towards ceramic insulators, it would have been obvious to one of ordinary skill in the art at to have select alumina as the ceramic insulator because it is excellent in electrical insulation and maintains these characteristics over long usage.
Moreover, alumina has the claimed thermal conductivity as evidenced by the instant pre-grant publication (see paragraphs [0053]-[0054]).
Regarding claims 13-15, Albeanu et al. teaches a temperature regulation unit that regulates temperature of the vacuum chamber (Since the mass spectrometer of Albeanu can be located within a laboratory, the heating/cooling system of the building regulates the temperature of the vacuum vessel).
Regarding claims 16-23 Albeanu in view of Kamehara et al. teach wherein: the vacuum vessel includes a mounting portion for mounting the insulator (Kamehara, hole in vacuum chamber to mount ceramic feedthrough); and the mounting portion holds the at least one switching element via the insulator (hole in vacuum chamber holds ceramic feedthrough and feedthrough holds wire from single source (i.e. switching device of Albeanu)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/           Primary Examiner, Art Unit 2881